EXHIBIT 10.12

DIGITAL INSIGHT CORPORATION

EXECUTIVE STOCK OWNERSHIP PROGRAM

The Digital Insight Corporation Executive Stock Ownership Program (the
“Program”) is effective February 8, 2006, and is intended to encourage and
facilitate stock ownership among officers at Digital Insight Corporation (the
“Company”).

The Board of Directors (the “Board”) of the Company believes that the investment
community values stock ownership by senior management and that, by holding an
equity position in the Company, officers demonstrate their commitment to and
belief in the long-term profitability of the Company. Accordingly, the Board
believes that ownership of the common stock of the Company (“Company Stock”) by
officers should be encouraged.

The Program applies to the Company’s officers at the Senior Vice President level
and above (each, a “Senior Executive”).

The Program consists of two components: (1) Stock Ownership Guidelines (the
“Guidelines”), and (2) the Executive Stock Purchase Matching Program (the
“Matching Program”). The details of each component are set forth in greater
detail in Sections 1 and 2 below. Each component is subject to the general
provisions contained in Section 3 below.

1. STOCK OWNERSHIP GUIDELINES

Target Ownership

Each Senior Executive should seek to acquire and maintain a level of ownership
of Company Stock as follows:

 

    

Stock

Ownership
Guideline

(No. of Shares)

  

Value of Stock
Guideline as Multiple
of Salary at $32

per Share (Approx.)

Chief Executive Officer

   65,000    5x

Executive Vice Presidents

   18,000    2x

Senior Vice Presidents

   11,000    1.5x

Each Senior Executive should work toward achieving these levels of ownership
with the objective of meeting the Guidelines by February 8, 2011 or, if later,
within five years after becoming subject to these Guidelines. Once a Senior
Executive has achieved the target level of Company Stock ownership, the Senior
Executive should maintain at least that level of ownership for the duration of
his or her tenure with the Company.

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  1   Version 2006-A



--------------------------------------------------------------------------------

Compliance with the Guidelines is not a condition of employment or a criterion
in individual performance evaluations.

Adherence to the Guidelines is in addition to, not in lieu of, compliance with
any other applicable laws or Company policies. See “Compliance with Applicable
Law and Company Policies” in Section 3 below.

Implementation

For purposes of determining whether the above ownership target is satisfied, the
following sources of Company Stock ownership will be included:

 

  •   shares of Company Stock owned directly by a Senior Executive, without
regard to whether such shares are unvested or subject to a substantial risk of
forfeiture;

 

  •   shares of Company Stock owned directly by a member of a Senior Executive’s
immediate family sharing the same household with the Senior Executive;

 

  •   shares of Company Stock held in a trust established by the Senior
Executive and/or the Senior Executive’s spouse that is revocable by the Senior
Executive and/or the Senior Executive’s spouse and over which the Senior
Executive and/or the Senior Executive’s spouse has or shares investment control;
and

 

  •   any stock units credited under any deferred compensation plan maintained
by the Company.

For purposes of determining whether the ownership target is satisfied, shares
underlying any outstanding options will not be included.

Review of Guidelines

The Compensation Committee of the Board (the “Compensation Committee”) will
review the Guidelines periodically to assess their continued appropriateness and
to monitor the progress of each Senior Executive in light of the Guidelines.

2. EXECUTIVE STOCK PURCHASE MATCHING PROGRAM

Eligible Purchases and Amount of Matching Award

Shares of Company Stock that a Senior Executive acquires through either
(1) purchase on the open market or (2) the exercise of an option granted under
the Digital Insight Corporation 1999 Stock Plan, as amended, (the “1999 Stock
Plan”), or any other equity incentive compensation plan adopted by the Company
other than the Company’s Employee Stock Purchase Plan, are referred to as shares
of “Qualifying Stock.” Each Senior Executive who acquires shares of Qualifying
Stock shall be eligible to receive a

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  2   Version 2006-A



--------------------------------------------------------------------------------

matching award of shares of Company Stock that are unvested and non-transferable
(“Restricted Company Stock”) in an amount equal to one share of Restricted
Company Stock for every two shares of Qualifying Stock purchased or acquired. A
Senior Executive’s purchase or acquisition of shares of Company Stock that are
not shares of Qualifying Stock (including shares of Company Stock acquired under
the Company’s Employee Stock Purchase Plan) will not be eligible for any
matching award.

Source of Restricted Company Stock

The shares of Restricted Company Stock may be granted under the 1999 Stock Plan
or any other Company plan that provides for awards of Restricted Company Stock
(each a “Stock Plan”), subject to the availability of shares of Company Stock
for issuance under the Stock Plan. Awards of Restricted Company Stock will be
subject to the terms and conditions of the applicable Stock Plan and will be
evidenced by an award agreement under the applicable Stock Plan (an “Award
Agreement”).

Time of Grant

The Compensation Committee will generally make a matching award at the first
meeting of the Compensation Committee that occurs after a Senior Executive’s
purchase or acquisition of Qualifying Stock. If insufficient shares are
available under the applicable Stock Plan to award the number of shares of
Restricted Company Stock to eligible Senior Executives in accordance with the
terms of the Matching Program, the Compensation Committee will determine the
number of shares of Restricted Company Stock to be granted to each eligible
Senior Executive and shall delay the timing of additional awards to such time,
if any, as sufficient shares are available.

Share Limits

The aggregate number of shares of Restricted Company Stock that may be granted
to a Senior Executive under this Matching Program during any Company fiscal year
is subject to the following share limits:

 

    

Annual Limit

on Restricted

Stock Grants

  

Value at

$32 per Share

Chief Executive Officer

   13,000 Shares    $ 416,000

Executive Vice Presidents

   3,600 Shares    $ 115,200

Senior Vice Presidents

   2,200 Shares    $ 70,400

Vesting

Unless otherwise provided in the applicable Award Agreement, a matching award of
shares of Restricted Company Stock will become 100% vested on the three-year

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  3   Version 2006-A



--------------------------------------------------------------------------------

anniversary of the “Vesting Commencement Date” (as defined below) provided that
(1) the Senior Executive has remained in the continuous employ of the Company
for such three-year period and (2) the Senior Executive has not, during the
three years following the “Vesting Commencement Date,” sold the shares of
Qualifying Stock with respect to which the shares of Restricted Company Stock
were granted. “Vesting Commencement Date” shall be determined by the
Compensation Committee, and shall mean either the date the Senior Executive
acquires the corresponding Qualifying Stock or the date of grant of the shares
of Restricted Company Stock.

As a condition to the grant of an award of Restricted Company Stock under this
Matching Program, a Senior Executive will be required to agree to establish an
account with a brokerage company designated by the Company, to transfer the
shares of Qualifying Stock to such account and to direct the brokerage company
to notify the Company of any sales of the shares of Qualifying Stock held in
such account (or to otherwise allow the Company such access to the account as
may be necessary to monitor sales or transfers from such account). If a Senior
Executive receives more than one grant of Restricted Company Stock under this
Matching Program, any shares of Qualifying Stock sold or transferred out of the
Senior Executive’s account with the designated brokerage company will be deemed
shares of the Qualifying Stock that the Senior Executive first acquired to the
extent thereof and then shares of the Qualifying Stock that the Senior Executive
next acquired to the extent thereof, and continuing on a “first in, first out”
basis.

If the Senior Executive sells any shares of the Qualifying Stock with respect to
which the shares of Restricted Company Stock are granted during the three-year
vesting period, such sale shall cause a forfeiture of one share of Restricted
Company Stock for each two shares of Qualifying Stock sold. (The number of
shares to be forfeited shall be rounded to the next higher, full number in the
event of the sale of an odd number of shares.) If the Senior Executive has been
continuously employed by the Company during the three-year vesting period, any
shares of Restricted Company Stock that have not been forfeited as described in
this paragraph shall become vested and no longer subject to forfeiture.

Partial Vesting Upon Certain Terminations of Employment

Unless otherwise defined in the applicable Stock Plan or Award Agreement, for
purposes of this Matching Program, the terms “Disability,” “Cause,” and “Good
Reason” shall have the meanings as set forth in Appendix A hereto.

In the event that the Senior Executive’s employment with the Company terminates
by reason of death, Disability, involuntary termination by the Company without
Cause, or voluntary termination by the Senior Executive with Good Reason, each
award of shares of Restricted Company Stock granted to such Senior Executive
under this Matching Program will vest upon the Senior Executive’s final date of
employment with the Company as to that number of shares of Restricted Company
Stock determined by multiplying the total number of shares remaining subject to
award by a fraction, the numerator of which is the number of whole months (not
to exceed 36) since the date of grant of such award and the denominator of which
is 36. The remaining shares of Restricted Company Stock subject to each award
shall be forfeited.

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  4   Version 2006-A



--------------------------------------------------------------------------------

In the event that the Senior Executive’s employment with the Company terminates
for any reason not set forth in the previous sentence, then, unless otherwise
provided in the applicable Award Agreement, such Senior Executive’s shares of
Restricted Company Stock granted under this Matching Program that have not
previously vested will be forfeited.

3. GENERAL PROVISIONS

The following provisions apply to both components of the Program.

Amendment of Program

The Compensation Committee may amend the Program from time to time as it deems
necessary or appropriate.

Compliance with Applicable Law and Company Policies

Senior Executives may be subject to applicable federal and state laws and
Company policy restricting trading on material non-public or “inside”
information. These laws and rules may limit a Senior Executive’s ability to buy
or sell shares from time to time.

Senior Executives may only execute purchases of Company Stock during quarterly
“window periods” as determined by the Company.

Senior Executives of the Company whose compensation is reported in the Company’s
annual proxy statement may be subject to reporting obligations and potential
matching liability under Section 16 of the Securities Exchange Act of 1934. Any
resales of shares of Company Stock by these Senior Executives must typically be
made in accordance with the volume, manner of sale, notice and other
requirements of SEC Rule 144.

Without limiting the generality of the foregoing, it is the Company’s policy
that Senior Executives must notify the Company’s General Counsel at least three
business days in advance of any purchase or sale of Company Stock (including,
without limitation, in connection with a stock option exercise that involves a
sale of shares on the market).

Company Contact

If you have any questions regarding the Program, please contact Myra Stevens at
(818) 878-6010 or myra.stevens@digitalinsight.com.

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  5   Version 2006-A



--------------------------------------------------------------------------------

APPENDIX A

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended.

“Cause” means a finding by the Company that the Senior Executive:

 

  •   is or has been dishonest, incompetent, or negligent in the discharge of
his or her duties to the Company or has refused to perform stated or assigned
duties; or

 

  •   has committed a theft or embezzlement, or a breach of confidentiality or
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information, or a breach of fiduciary duty
involving personal profit, or a willful or negligent violation of any law, rule
or regulation or of Company rules or policy, in any material respect, or has
been convicted of a felony or misdemeanor (other than minor traffic violations
or similar offenses); or

 

  •   has materially breached any of the provisions of any agreement with the
Company or an affiliated entity; or

 

  •   has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of the Company, or
has induced a customer to break or terminate any contract with the Company or an
affiliate, or has induced any principal for whom the Company (or an affiliate)
acts as agent to terminate such agency relationship.

“Good Reason” means a requirement, without the Senior Executive’s written
consent, that he or she relocate his or her principal office to a location more
than twenty-five (25) miles from his or her then current office location.

 

Confidential & Proprietary

Copyright Digital Insight Corporation© 1/1/2006

  6   Version 2006-A